Citation Nr: 0023357	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left forearm (minor), currently evaluated at 10 
percent, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1999).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to August 
1976.

The veteran initially filed a claim in July 1977 for service 
connection for a gunshot wound of the left forearm.  By 
rating action of January 1978, service connection was granted 
for a gunshot wound of the left forearm with fracture 
involving muscle group VII with an evaluation of 10 percent.  
In July 1996, the veteran filed a claim for an increased 
rating for his service connected gunshot wound.  This appeal 
arises from the December 1996 rating decision from the 
Buffalo, New York Regional Office (RO) that continued the 
evaluation of the veteran's gunshot wound of the left forearm 
at 10 percent.  A Notice of Disagreement was filed in 
December 1996 and a Statement of the Case was issued in 
February 1997.  A substantive appeal was filed in July 1997 
with no hearing requested. 

This case was remanded in July 1999 for further development.  
The case was thereafter returned to the Board.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

In reviewing the record, the undersigned notes that in the 
July 1999 Remand, it was indicated that a VA examination for 
rating purposes that addresses the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) should be provided.  This was 
not done in the latest VA examination in March 2000.  In 
DeLuca v. Brown, the Court held that in evaluating a service 
connected disability involving a joint, functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 must be considered.  The 
Court also held that the functional loss, if feasible, should 
be determined by reference to additional range of motion 
loss.  It was explained that the diagnostic codes pertaining 
to range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  The veteran has indicated he has 
pain on use of his left forearm and wrist.  Therefore, the 
veteran should be afforded an orthopedic examination to 
address the DeLuca requirements.  In addition to ordering a 
new VA orthopedic examination, the RO should also order a 
neurological examination to assess the current severity of 
any neurological disability related to the service connected 
disability.  
 
An examination regarding any muscle disability and scars 
related to the service connected forearm disability should 
additionally be provided, as the latest examination in March 
2000 was not adequate to evaluate any such manifestations of 
the service connected gunshot wound of the left forearm.  In 
this regard, the RO's attention is directed to Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Therein, the Court held that 
an appellant might be entitled to separate ratings for 
residuals of an injury to include painful scars and muscle 
damage if the assignment of the additional rating did not 
violate the prohibition against pyramiding under 38 C.F.R. 
§ 4.14.  The critical element in determining whether separate 
conditions referable to the same disability may be assigned 
separate ratings is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other conditions.  Therefore, the 
RO should determine if separate ratings are assignable for 
any manifestations of the service connected gunshot wound of 
the left forearm. 

Additionally, the veteran indicated that he has had treatment 
from the Millard Fillmore Hand Center and at the Buffalo, New 
York and Bath, New York VA Medical Centers.  Current 
treatment records from the provider and facilities should be 
requested prior to the VA examinations.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
this claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Finally, the veteran has contended that his left forearm 
disability has interfered with his employment.  In this 
regard, the RO appears to have adjudicated the issue of 
entitlement to an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  The Board notes, however, that there 
is no evidence that the RO requested the veteran to submit 
employment records in support of his claim.  The Court has 
held that the duty to assist obligates the VA to advise the 
veteran of the relevance of his or her employment records in 
a claim for an extraschedular evaluation.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the gunshot wound 
of the left forearm in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.  The records 
requested should include those from the 
Millard Fillmore Hand Center, and the 
Buffalo, New York and Bath, New York 
VAMCs. 
 
2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected left forearm symptoms.  
The RO should ensure that the notice of 
the examinations is sent to the veteran's 
current address.  The claims folder must 
be made available to the examiners prior 
to the examinations.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should provide 
complete range of motion in degrees for 
the left elbow and wrist.  For VA 
purposes, normal elbow flexion is from 0 
to 145 degrees.  Normal forearm pronation 
is from 0 to 80 degrees and normal 
forearm supination is from 0 to 85 
degrees.  Normal dorsiflexion (extension) 
of the wrist is from 0 to 70 degrees and 
normal palmar flexion of the wrist is 
from 0 to 80 degrees.  Normal ulnar 
deviation of the wrist is from 0 to 45 
degrees and normal radial deviation of 
the wrist if from 0 to 20 degrees.  The 
examiner should indicate whether the 
veteran has ankylosis of the elbow, 
limitation of flexion or extension of the 
forearm, impairment of the ulna or 
radius, impairment of supination or 
pronation, or ankylosis of the wrist.  
The examiner should also determine 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
it is at least as likely as not that 
there is or may be additional range of 
motion loss or ankylosis of the service 
connected forearm disability due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If there is 
functional ankylosis, the position in 
degrees should be given.  If it is not 
feasible to make any determination, the 
examiner should so note and give the 
reasons. 

The examiner should describe the scars 
resulting from this injury and note 
whether any scars are painful and tender 
on objective demonstration or poorly 
nourished with repeated ulceration.  

The examiner should note what muscle 
groups were injured, the functions 
affected by each injured muscle group and 
the severity of each injured muscle 
group.  

The examiner should additionally be asked 
to comment on the functional limitations 
due solely to the veteran's service-
connected gunshot wound of the left 
forearm.  Functional limitations should 
be described with as much specificity as 
possible.  The examiner should comment on 
the presence or absence of fascial 
defects, atrophy, impaired muscle tone, 
loss of power, and lowered fatigue 
threshold. 

If the examiner is unable to make any 
determination, it should be so indicated 
on the record.  The factors upon which 
any medical opinion is based should be 
set forth for the record.  

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected gunshot wound of 
the left forearm.  If so, all such 
manifestations should be described in 
detail, and the nerve(s) affected and 
severity thereof should be indicated.  
All factors upon which any medical 
opinion is based must be set forth for 
the record.  The examiner should note the 
diagnosis of left anterior interosseus 
syndrome of record and comment on whether 
it is a manifestation of or the result of 
the service connected gunshot wound.  If 
so, the examiner should describe the 
syndrome and the manifestations and 
severity thereof.  This should include 
the functions affected.  If the examiner 
disagrees with any opinion of record as 
to this, the rationale of such should be 
indicated.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected gunshot wound of the left 
forearm.  This evidence may include 
records pertaining to lost time or sick 
leave used due to the gunshot wound of 
the left forearm, any correspondence from 
an employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.

4.  The RO should consider whether the 
criteria for submission for assignment of 
an extraschedular evaluation for service 
connected gunshot wound of the left 
forearm pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, any applicable laws 
and regulations, and the reasons for the 
decision.

5.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claims for 
residuals of a gunshot wound of the left 
forearm on the basis of all the evidence 
of record.  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  This must include a discussion as 
to whether it is more advantageous to 
rate the veteran under the old or revised 
muscle injury rating criteria.  If the 
veteran fails to appear for the 
examination, the RO should consider and 
discuss 38 C.F.R. § 3.655.  If this is 
the case, the RO should include a copy of 
the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




